Motion by appellant pro se: (1) for leave to appeal from an order *792of the Family Court, Queens County, dated August 14, 1963,. which denied his application for visitation of his children; (2) to dispense with printing on the appeal and to prosecute it on the original papers and typewritten brief; and (3) to direct the Family Court to furnish him, without costs to him, a transcript of the minutes. Motion denied, with leave to renew on proof of service of the motion papers and of the notice of appeal upon the Corporation Counsel of the City of New York. It appears from the motion papers submitted that neither such papers nor the notice of appeal was served on the. Corporation Counsel, although the notice of appeal was served upon the Family Court and upon the respondent (appellant’s wife or former wife). The statute requires service of the notice of appeal upon the Corporation Counsel (Family Court Act, § 1015). Under the circumstances the petitioner may apply to the Family Court or to this court, on notice to respondent and to the Corporation Counsel, for leave to cure his omission and to extend his time to serve the notice of appeal upon the Corporation Counsel (CPLR, § 5520). Attention is directed to the fact that on appeals from orders of the Family Court, neither a printed record nor a printed brief is required (Family Court Act, § 1016); and that upon such appeals the rules of this court now provide that the ‘‘ parties may file six clearly legible typewritten copies of their briefs ” and serve one such copy 11 upon each of the other parties to the appeal” (Rules of App. Div., 2d Dept., rule IV, subd. 1, par. [D], M. Y. L. J., Sept. 10,1963, p. 8). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.